El Juez Asociado Señoh Hutchison,
emitió la opinión del tribunal.
El apelante fué convicto de un delito de violación y se queja de que la corte inferior erró al desestimar una mo-ción de sobreseimiento presentada por el acusado al comen-zar el juicio y basada en el fundamento de que habían trans-currido más de ciento veinte días desde la radicación de la acusación basta la fecha en que se llamó el caso.para juicio.
El fiscal de distrito llamó la atención de la corte a los autos y a una moción de suspensión presentada por el acu-sado, la cual fué ofrecida como prueba, así como a una sus-pensión posterior obtenida por el fiscal debido a la ausen-cia de un testigo esencial. El abogado del acusado se con-formó con indicar que el acusado se había opuesto a la se-gunda suspensión. La única cuestión levantada en el ale-gato del apelante respecto a este • aspecto del casó parece envolver la proposición de que el tiempo dentro del cual el acusado debió haber sido enjuiciado debe contarse desde la fecha de la primera suspensión obtenida por el acusado, no obstante la circunstancia de una segunda suspensión e independientemente de la suficiencia de los motivos por los cuales fué concedida. Pero no se cita autoridad alguna en apoyo de esa contención y la argumentación en el alegato del apelante no arroja ninguna base satisfactoria para la teoría que así se sugiere. El caso fué llevado a juicio dentro de ciento veinte días después de haberse’ concedido una suspen-sión por virtud de un fundamento aparentemente satisfac-torio, aducido por el fiscal de distrito, que siguió a una sus-pensión anterior concedida a instancias del mismo acusado, *528y en ausencia de indicación alguna al efecto de que la se-gunda suspensión era en realidad arbitraria o carecía de fundamento, esto es suficiente para satisfacer los requisitos estatutorios en cuanto a lo que constituye un juicio rápido-a que tiene derecho el acusado.
La otra contención del apelante al efecto de que el vere-dicto del jurado es contrario a la prueba, en verdad carece de suficiente fundamento para justificar una seria discusión de sus méritos.

Debe confirmarse la sentencia apelada.